Citation Nr: 1135571	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for thoracic degenerative disc disease with lumbar spondyloarthrosis.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine with C3-6 herniated discs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to January 1988 and from February 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to an increased evaluation for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in April 2011 that he reports for physical therapy twice a week and provided authorization for VA to obtain treatment records from Adel Physical Therapy for treatment from January 2006 to April 2011 on his behalf.  The Board notes that VA has obtained private medical records from Adel from January 2006 to February 2007.  Thus, an effort should be made to obtain private treatment records from Adel Physical Therapy from March 2007 to April 2011.  

With respect to the claims for service connection for radiculopathy of upper and lower extremities, at the July 2007 VA General Medical Examination, the Veteran reported that while in service, he experienced radicular symptoms in bilateral extremities, left greater than right including burning and numbness into aspect of the bilateral thigh into the bilateral knees.  The Veteran denied numbness or tingling in upper extremities.  The Veteran reported bilateral feet numbness and tingling resolving since returning to civilian duties.  Neurological examination demonstrated sensory grossly intact and symmetric, deep tendon reflexes were 2+ and symmetric, plantar's downgoing, and he was able to feel monofilament on all points on plantar feet.  The examiner noted that there were no physical findings of peripheral neuropathy and that the Veteran denied any radiculopathy currently and that symptoms improved once he returned home.  

The Veteran underwent additional VA examination in January 2009 at which time he reported that he gets numbness in both arms to elbows but not below, that his fingers do not get numb or tingle, and that his symptoms have been present since an accident in 2005 while in Texas and injured his low back while doing "rushes."  The Veteran reported that his arm symptoms improved until he got to Iraq and them they began while he was leaning on sand bags to hold himself up.  The Veteran reported numbness in both legs left greater than right since 2005 and numbness on bottoms of feet if he sits too long.  The Veteran reported that his left knee feels numb all of the time.  Neurological examination demonstrated sensory grossly intact and symmetric, deep tendon reflexes were 2+ and symmetric, and plantar's downgoing.  

The examiner noted, 

No neural element compression is noted in the cervical spine which would account for the patient's upper extremity symptoms.  Degenerative disk disease at the L1-2 level does not affect the lower extremities, the nerve roots at this level do not innervate the lower extremities.  There is no clinical evidence of radiculopathy in any of the extremities.  Degenerative disks are an imaging diagnosis and not a clinical one, they are not symptomatic for pain unless they have been disrupted and do not result in radiculopathy unless neural structures are impinged (spinal cord, nerve roots).  

However, it does not appear that all diagnostic testing necessary to determine a peripheral neuropathy or a radiculopathy has been utilized.  Thus, the Board finds that the Veteran should be afforded an additional opportunity to report for a VA neurologic examination to determine the etiology of any current bilateral upper and lower extremity neurologic symptoms.

With respect to the claims for increased ratings, the Veteran contends that the symptoms associated with his service-connected disabilities on appeal are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in April 2011 to the effect that he thought that his right shoulder, cervical, thoracic, and lumbar spines, as well as PTSD symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in January 2009.  Thus, the appellant should be provided an opportunity to report for a current examinations to ascertain the current status of his service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his upper and lower extremity neurologic symptoms as well as his service-connected PTSD, right shoulder disorder, cervical, thoracic, and lumbar spine disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, in addition to the records from Adel Physical Therapy from March 2007 to April 2011, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA orthopedic and neurologic examination(s) to ascertain the severity of his service-connected right shoulder tendonitis, thoracic degenerative disc disease with lumbar spondyloarthrosis, and degenerative disc disease of the cervical spine with C3-6 herniated disc as well as the etiology of any current upper and lower extremity neurological disorders.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all orthopedic and neurological manifestations of the Veteran's service-connected right shoulder and back disorders and specifically identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

i. The examiner should identify all current upper and lower extremity neurological diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are chronic residuals related to the Veteran's active duty service, or are proximately due to or been chronically worsened by service-connected disability (which includes PTSD, right shoulder tendonitis, left shoulder tendonitis, thoracic degenerative disc disease with lumbar spondyloarthrosis, degenerative disc disease of cervical spine with C3-6 herniated disc, hypertension, left knee osteoarthritis, hearing loss, and headaches).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded the appropriate examination to ascertain the severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



